Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.06
2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
acquisition
device
configured for acquisition of a three-dimensional (3D) ….
15
2
data processing
device
configured to create …; simulate …; and automatically determine and specify …
15

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kowarschik et al. (2018/0014884; IDS).

Regarding claim 1, Kowarschik teaches a method for planning support for an interventional procedure for placing an auxiliary element in a hollow organ by a guide facility that is stiffer than the hollow organ (e.g., a method of planning support during an interventional procedure for introducing a stent into a hollow organ of a patient by a guide device and by a system for carrying out the method.  Kowarschik: [0008].  The guide device may have a high level of rigidity, the hollow organ is deformed. Kowarschik: [0030] L.11-12), the method comprising: 
acquiring a three-dimensional (3D) image dataset that maps an uninfluenced course of the hollow organ (e.g., providing or recording a three-dimensional image data set of the hollow organ in a first, in particular its original, position;  Kowarschik: [0009] L.4-5. In act 7, a three-dimensional image data set of the hollow organ (for example, iliac vessel) is provided in its original position or directly recorded. Kowarschik: [0028] L.6-9. FIG. 4 depicts one example of overlaying. Here an iliac vessel 14 is shown which was recorded as a volume image in the original, (e.g., uninfluenced), position of the iliac vessel.  Kowarschik: [0031] L.11-14 and Fig. 4; reproduced below for reference. 

    PNG
    media_image1.png
    526
    644
    media_image1.png
    Greyscale

The first original position is taken as the uninfluenced course of the hollow organ); 
creating a model of the hollow organ in the uninfluenced course by segmentation of the 3D image dataset (e.g., segmentation or providing a segmentation of the three-dimensional image data set; Kowarschik: [0009] L.6-7. In (optional) act 8, segmentation of the three-dimensional data set is carried out. A geometric model of the hollow organ may be obtained by way of the segmentation from the pure volume data set, which model may be easily edited and processed. Various known algorithms exist for carrying out a segmentation, then the model may include what are known as centerlines (e.g., three-dimensional central lines) and surface meshes (e.g., grids). Kowarschik: [0029] L.1-8); 
simulating a deformation of the hollow organ based on a course of the guide facility in the hollow organ through a deformation of the model (e.g., The method provides support that is easy to implement and quickly available to a doctor who wants to introduce a stent into the hollow organ of the patient, and therefore facilitates further action by the doctor or further decision making as to at which exact position the stent may be introduced with the lowest risk in respect of injury or accidental displacement. The basis is the assumption that the hollow organ returns to its original position following removal of the (e.g., rigid) guide device from the corrected position. It is accordingly also assumed that the greater the deformation was, the greater the “restoring forces” for reversing the deformation will be.  Kowarschik: [0010]. The described image data, e.g., a three-dimensional image data set of the hollow organ and an at least two-dimensional data set of the guide device to be introduced or which has been introduced. Using this image data, a deformation correction and determining of the deformation energies in one or more section(s) of the hollow organ may be carried out virtually or visually. A relative estimation of the deformation energy at a plurality of points in the hollow organ may be sufficient here, because values that may be compared with each other are primarily of interest for further action by the doctor.  Kowarschik: [0011].  Therefore, the method can be applied virtually to a to be introduced guide device into the image data set of the hollow organ to facilitate further action by the doctor or further decision to position the stent with lowest risk.  It can be seen from Fig. 4 that the iliac vessel 14 is straightened with the guide wire 4 so that part of the vessel is compressed (as shown by the arrows in Fig. 6) and/or stretched (the vessel is straightened)); and 
automatically determining and specifying a spatially resolved compression and/or stretching of the hollow organ in a direction of longitudinal extent in a deformed course in accordance with the deformed model compared to the uninfluenced course of the hollow organ (e.g., determining the respective deformation energy of the hollow organ in the section(s) for the case of removal of the guide device using the respective previously determined corrected position compared to the respective first position. Kowarschik: [0009] L.14-18. FIG. 4 depicts one example of overlaying. Here an iliac vessel 14 is shown which was recorded as a volume image in the original, (e.g., uninfluenced), position of the iliac vessel. A two-dimensional image of the guide wire 4 introduced into the iliac vessel is overlaid on the volume image, for example, in that the two images are partially opaquely superimposed. The position of the iliac vessel is changed as a result of the guide wire 4, wherein the hollow organ does not have to be visible on the two-dimensional image. During overlaying care is taken that the two-dimensional image is located at the appropriate spatial and anatomically correct position of the three-dimensional data set. Kowarschik: [0031] L.11-23. In act 11, a corrected position of the iliac vessel is determined using the overlaying of the three-dimensional image data set with the at least two-dimensional image of the guide device. Therefore, the three-dimensional segmented model, for example, of the iliac vessel may be deformed on the two-dimensional image using the line of the guide wire, so a model of the corrected position of the iliac vessel may be created.  Kowarschik: [0032] L.1-8. In act 12, the locally-acting deformation energy is estimated or determined. This is performed on the basis of the assumption that following removal of the (e.g., rigid) guide wire, the iliac vessel returns from the corrected position into its original position. The assumption that the greater the deformation was, the greater the “restoring forces” will be for reversing the deformation is also appropriate. This proportionality will be used in the present case. The relative spacing between points of the original position of the iliac vessel and points of the corrected position of the iliac vessel is therefore easily determined and the local deformation energies are then estimated or determined from these values. A large number of continuous values or equidistant values, for example, may be determined at points along the iliac vessel here. Kowarschik: [0033] L.1-15. Comparing the iliac vessel 14 in Figs. 6 and 7; reproduced below for reference, 

    PNG
    media_image2.png
    380
    460
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    380
    460
    media_image3.png
    Greyscale

it can be seen that the iliac vessel 14 in original position in Fig. 6 is straightened to corrected position in Fig. 7. The arrows in Fig. 6 indicate the “restoring forces”.  Thus, deformation includes compression and stretching (straightening)).

Regarding claim 2, Kowarschik teaches the method of claim 1, wherein at least an at least two-dimensional (2D) image, which maps the guide facility in the hollow organ, is recorded and is superimposed on the 3D image dataset (e.g., providing or recording an at least two-dimensional image of the guide device introduced into the hollow organ; overlaying the three-dimensional image data set with the at least two-dimensional image; Kowarschik: [0009] L.7-10), and 
wherein the course of the guide facility is determined from the at least two-dimensional image and/or the superimposition (e.g., FIG. 4 depicts one example of overlaying. Here an iliac vessel 14 is shown which was recorded as a volume image in the original, (e.g., uninfluenced), position of the iliac vessel. A two-dimensional image of the guide wire 4 introduced into the iliac vessel is overlaid on the volume image, for example, in that the two images are partially opaquely superimposed. The position of the iliac vessel is changed as a result of the guide wire 4, wherein the hollow organ does not have to be visible on the two-dimensional image. During overlaying care is taken that the two-dimensional image is located at the appropriate spatial and anatomically correct position of the three-dimensional data set.  Kowarschik: [0031] L.11-23).

Regarding claim 3, Kowarschik teaches the method of claim 2, wherein an anatomical feature of the hollow organ is identified in the 3D image dataset (e.g., a three-dimensional image data set of the hollow organ (for example, iliac vessel) is provided in its original position or directly recorded. Kowarschik: [0028] L.6-9), 
wherein the anatomical feature (e.g., hollow organ (for example, iliac vessel); Kowarschik: [0028] L.7-8) is also visible with an imaging modality (e.g., The three-dimensional image data set may be recorded, for example, by a computer tomograph or a C-arm angiography machine.  Kowarschik: [0028] L.9-11 and Fig. 4) used for the at least two-dimensional (2D) image and is at least likely to be displaced by an introduction of the guide facility (e.g., In act 9, at least one two-dimensional image of a guide device introduced into the corresponding hollow organ, (e.g., guide wire), is recorded or a previously recorded image is supplied from a storage device or a database.  Kowarschik: [0030] L.1-5. The two-dimensional image primarily shows the guide device; an ability to recognize the hollow organ is secondary. Because the guide device may have a high level of rigidity, the hollow organ is deformed.  Kowarschik: [0030] L.9-12 and Fig. 4), 
wherein the anatomical feature is identified in the at least 2D image (e.g., the hollow organ (e.g., iliac vessel) shown in Fig. 4 surrounding the guide wire 4.  Kowarschik: Fig. 4. The segmented 3D data set, which may be obtained, for example, by a computer tomograph or a C-arm CT, may be registered, if required, with the X-ray apparatus with which the 2D image is created, for example an angiography machine.  Kowarschik: [0012]), 
wherein the deformed model is superimposed on the at least 2D image (e.g., FIG. 4 depicts one example of overlaying. Here an iliac vessel 14 is shown which was recorded as a volume image in the original, (e.g., uninfluenced), position of the iliac vessel. A two-dimensional image of the guide wire 4 introduced into the iliac vessel is overlaid on the volume image, for example, in that the two images are partially opaquely superimposed. Kowarschik: [0031] L.11-17), and 
wherein, to establish an accuracy of the simulation of the deformation in the superimposition, a distance between the anatomical feature is determined from the at least 2D image and a same anatomical feature on the deformed model (e.g., FIG. 6 depicts a color coding in the cross-faded image in the region of the guide wire, wherein the spacings 16 between original and corrected positions are displayed as arrows between the positions. The color-coded guide wire is superimposed in an image of the corrected position of the iliac vessel in FIG. 7. By way of the display, a doctor performing an examination of the patient may easily see at which points of the iliac vessel a strong “restoring force” will act on a potentially introduced stent graft.  Kowarschik: [0034] L.9-18. The spacings are interpreted the distance between the original and corrected positions of the hollow organ (e.g., the iliac vessel)).

Regarding claim 4, Kowarschik teaches the method of claim 1, wherein, to determine the course of the guide facility in the hollow organ, the course is estimated based on a location of a predetermined planned insertion point for feeding the guide facility into the hollow organ relative to a predetermined planned target region for the auxiliary element (e.g., An abdominal aortic aneurysm 2 (see, e.g., FIG. 1) is an aneurysm on the abdominal aorta 1, whose extension into the leg arteries is called an iliac aneurysm. This is treated either in an open abdomen OP or in a minimally invasive manner by inserting what is known as a stent graft 3. A method of this kind is called an endovascular aneurysm repair (EVAR). Guide wires 4 and catheters are introduced into the abdominal aorta 1 via the two groins, via which wires or catheters one or more stent graft(s) 3 (e.g., a combination of a stent and an artificial blood vessel) is/are introduced.  Kowarschik: [0003] L.1-11) and based on a predetermined shape and stiffness of the guide facility before the guide facility is fed into the hollow organ (e.g., pronounced deformations occur specifically in the highly curved iliac vessels due to the introduction of rigid instruments such as guide wires or catheters. When these instruments are removed again (e.g., once the stent graft has been released), strong restoring forces may act on the stent graft, depending on position, so the stent graft may deform or even move.  Kowarschik: [0004] L.4-10. FIG. 4 depicts one example of overlaying. Here an iliac vessel 14 is shown which was recorded as a volume image in the original, (e.g., uninfluenced), position of the iliac vessel. A two-dimensional image of the guide wire 4 introduced into the iliac vessel is overlaid on the volume image, for example, in that the two images are partially opaquely superimposed. The position of the iliac vessel is changed as a result of the guide wire 4, wherein the hollow organ does not have to be visible on the two-dimensional image. During overlaying care is taken that the two-dimensional image is located at the appropriate spatial and anatomically correct position of the three-dimensional data set.  Kowarschik: [0031] L.11-23 and Fig. 4). 

Regarding claim 5, Kowarschik teaches the method of claim 1, wherein a surface of the hollow organ is emulated by virtual mesh elements to create the model of the hollow organ (e.g., In (optional) act 8, segmentation of the three-dimensional data set is carried out. A geometric model of the hollow organ may be obtained by way of the segmentation from the pure volume data set, which model may be easily edited and processed. Various known algorithms exist for carrying out a segmentation, then the model may include what are known as centerlines (e.g., three-dimensional central lines) and surface meshes (e.g., grids). Kowarschik: [0029] L.1-8), and 
wherein the spatially resolved compression and/or stretching is determined by determination and comparison of a plurality of distances between mesh elements adjacent to each other before and after the deformation (e.g., The described image data, e.g., a three-dimensional image data set of the hollow organ and an at least two-dimensional data set of the guide device to be introduced or which has been introduced. Using this image data, a deformation correction and determining of the deformation energies in one or more section(s) of the hollow organ may be carried out virtually or visually. A relative estimation of the deformation energy at a plurality of points in the hollow organ may be sufficient here, because values that may be compared with each other are primarily of interest for further action by the doctor.  Kowarschik: [0011].  It can be seen from Fig. 4 that the highly curved iliac vessel 14 is straightened with the guide wire 4 so that part of the vessel is compressed (as shown by the arrows in Fig. 6) and/or stretched (the iliac vessel is straightened with the guide wire 4).  Deformation includes compression and stretching (straightening)).

Regarding claim 8, Kowarschik teaches the method of claim 1, wherein, before the simulation of the deformation, at least one fixed point is predetermined, and 
wherein the at least one fixed point remains in a fixed position during the simulation and the deformation (e.g., An abdominal aortic aneurysm 2 (see, e.g., FIG. 1) is an aneurysm on the abdominal aorta 1, whose extension into the leg arteries is called an iliac aneurysm. This is treated either in an open abdomen OP or in a minimally invasive manner by inserting what is known as a stent graft 3. A method of this kind is called an endovascular aneurysm repair (EVAR). Guide wires 4 and catheters are introduced into the abdominal aorta 1 via the two groins, via which wires or catheters one or more stent graft(s) 3 (e.g., a combination of a stent and an artificial blood vessel) is/are introduced.  Kowarschik: [0003] L.1-11.  Thus, guide wires 4 are introduced into the iliac vessel via the two groins. Therefore, the three-dimensional segmented model, for example, of the iliac vessel may be deformed on the two-dimensional image using the line of the guide wire, so a model of the corrected position of the iliac vessel may be created.  Kowarschik: [0032] L.4-8).

Regarding claim 9, Kowarschik teaches the method of claim 8, wherein the at least one fixed point comprises an insertion point for feeding the guide facility into the hollow organ and/or a bifurcation of the hollow organ (e.g., An abdominal aortic aneurysm 2 (see, e.g., FIG. 1) is an aneurysm on the abdominal aorta 1, whose extension into the leg arteries is called an iliac aneurysm. This is treated either in an open abdomen OP or in a minimally invasive manner by inserting what is known as a stent graft 3. A method of this kind is called an endovascular aneurysm repair (EVAR). Guide wires 4 and catheters are introduced into the abdominal aorta 1 via the two groins, via which wires or catheters one or more stent graft(s) 3 (e.g., a combination of a stent and an artificial blood vessel) is/are introduced. These diseases sometimes extend as far as into the leg arteries (iliac arteries 5, see FIG. 2), so sometimes the iliac stents have to be extended beyond the internal bifurcation 6.  Kowarschik: [0003] L.1-14).

Regarding claim 12, Kowarschik teaches the method of claim 1, wherein, to specify the spatially resolved compression and/or stretching related m each case to an extent of the compression and/or stretching of the hollow organ determined along the deformed model, at least one area on the deformed model and a corresponding area on the undeformed model is color coded in accordance with a predetermined color scale (e.g.,  For simple recognition of the displays, the deformation energies and/or the restoring forces are advantageously displayed color-coded, in particular by color-coded display of the guide device. A color scale, for example, may therefore be used in which red coloring of the guide device indicates a pronounced deformation while a green coloring indicates no or only a slight deformation below a, (e.g., predetermined), threshold. At points with mean deformation there is yellow coloring, transition points are indicated, for example, in a continuous color transition, alternatively also gradually. Using the displays, a doctor planning an interventional procedure may see at which point a stent causes only a slight deformation, and may plan the procedure using this information.  Kowarschik: [0016]. FIG. 6 depicts a color coding in the cross-faded image in the region of the guide wire, wherein the spacings 16 between original and corrected positions are displayed as arrows between the positions. The color-coded guide wire is superimposed in an image of the corrected position of the iliac vessel in FIG. 7. By way of the display, a doctor performing an examination of the patient may easily see at which points of the iliac vessel a strong “restoring force” will act on a potentially introduced stent graft. Kowarschik: [0034] L.9-18 and Fig. 6).

Regarding claim 13, Kowarschik teaches the method of claim 1, wherein a flexibility of the auxiliary element (e.g., inserting stent graft;  Kowarschik: [0004] L.1) and/or an anchoring point of the auxiliary element (e.g., locations of the “landing zones” of the stent; Kowarschik: [0004] L.1-2) at a fixed location on the hollow organ is predetermined on the hollow organ (e.g., The aim when inserting the stent graft is to locate the “landing zones” of the stent as far as possible in the healthy vessel wall region, but not to cover any important vessel branches in the process. Kowarschik: [0004] L.1-4.  Therefore, it is given a criterion of positioning the stent over the landing zones), 
wherein a discrete reformation of the hollow organ with inserted auxiliary element and without the guide facility is simulated as a function of the spatially resolved stretching and/or compression determined and of the predetermined flexibility and/or the predetermined anchoring point (e.g., Furthermore, pronounced deformations occur specifically in the highly curved iliac vessels due to the introduction of rigid instruments such as guide wires or catheters. When these instruments are removed again (e.g., once the stent graft has been released), strong restoring forces may act on the stent graft, depending on position, so the stent graft may deform or even move. A movement of this kind may impair the functioning of the stent graft or even destroy it.  Kowarschik: [0004] L.4-12), and 
wherein, based on the discrete reformation simulation, a likely displacement of the auxiliary element in the hollow organ between its position before and after the reformation is determined (e.g., In act 12, the locally-acting deformation energy is estimated or determined. This is performed on the basis of the assumption that following removal of the (e.g., rigid) guide wire, the iliac vessel returns from the corrected position into its original position. The assumption that the greater the deformation was, the greater the “restoring forces” will be for reversing the deformation is also appropriate. This proportionality will be used in the present case. The relative spacing between points of the original position of the iliac vessel and points of the corrected position of the iliac vessel is therefore easily determined and the local deformation energies are then estimated or determined from these values. A large number of continuous values or equidistant values, for example, may be determined at points along the iliac vessel here. Selected sections only may also be determined.  Kowarschik: [0033]. FIG. 6 depicts a color coding in the cross-faded image in the region of the guide wire, wherein the spacings 16 between original and corrected positions are displayed as arrows between the positions.  Kowarschik: [0034] L.9-12).

Regarding claim 14, Kowarschik teaches the method of claim 1, wherein a part area of the hollow organ to be treated by the auxiliary element is predetermined (e.g., An abdominal aortic aneurysm 2 (see, e.g., FIG. 1) is an aneurysm on the abdominal aorta 1, whose extension into the leg arteries is called an iliac aneurysm. This is treated either in an open abdomen OP or in a minimally invasive manner by inserting what is known as a stent graft 3. A method of this kind is called an endovascular aneurysm repair (EVAR). Guide wires 4 and catheters are introduced into the abdominal aorta 1 via the two groins, via which wires or catheters one or more stent graft(s) 3 (e.g., a combination of a stent and an artificial blood vessel) is/are introduced. These diseases sometimes extend as far as into the leg arteries (iliac arteries 5, see FIG. 2), so sometimes the iliac stents have to be extended beyond the internal bifurcation 6.  Kowarschik: [0003] L.1-14.  IT is obvious the stent shall be positioned to cover/bypass the area of aneurysm), and 
wherein, depending on the spatially resolved compression and/or stretching (e.g., The method of planning support for an interventional procedure for introducing a stent into a hollow organ of a patient by a guide device has the following acts ….; and determining the respective deformation energy of the hollow organ in the section(s) for the case of removal of the guide device using the respective previously determined corrected position compared to the respective first position.  Kowarschik: [0009].  As discussed in Claim 1 above, deformation includes compression and stretching or straightening), a length of the auxiliary element is suggested automatically (It is obvious that the length of the stent graft has to be long enough to bypass the aneurysm).

Regarding claim 15, the claim is a device claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Kowarschik further teaches that “Methods and systems are disclosed herein for improved safer planning support during interventional procedures for inserting stents into a hollow organ of a patient by a guide device.” (Kowarschik: Abstract L.1-4).

Regarding claim 16, the claim is a non-transitory computer-readable storage medium claim of method claim 1. The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Kowarschik further teaches that “FIG. 8 depicts a system for carrying out the method. The system has a computing device 21 which is connected to a display device 22 for displaying image data. In addition, the system has an image processing device 19 for processing image data, an overlaying device 20 for overlaying the at least 3-dimensional image data set with the 2-dimensional image and a storage device 18 for storing data and image data.” (Kowarschik: [0036] L.1-8 and Fig. 8).  It is obvious that computing device 21 run programs stored in memory to perform the functions of the inventions.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowarschik as applied to claim 1 and further in view of Raaz et al. (2016/0262914).

Regarding claim 6, Kowarschik teaches the method of claim 1, wherein the spatially resolved compression and/or stretching is determined (e.g., FIG. 6 depicts a color coding in the cross-faded image in the region of the guide wire, wherein the spacings 16 between original and corrected positions are displayed as arrows between the positions. The color-coded guide wire is superimposed in an image of the corrected position of the iliac vessel in FIG. 7. By way of the display, a doctor performing an examination of the patient may easily see at which points of the iliac vessel a strong “restoring force” will act on a potentially introduced stent graft.  Kowarschik: [0034] L.9-18. The spacings are interpreted the distance between the original and corrected positions of the hollow organ (e.g., the iliac vessel) and indicate the “restoring force” that will act on a potentially introduced stent graft) by a finite element method (FEM) simulation on the model of the hollow organ (see 6_1 below).
While Kowarschik does not explicitly teach, Raaz teaches:
(6_1). the spatially resolved compression and/or stretching is determined by a finite element method (FEM) simulation on the model of the hollow organ (e.g., FIG. 7B is a schematic depiction of a finite elements model (“FEA”) showing axial stress analysis of segmental aortic stiffening in N/mm2 in which the intraluminal pressure was increased (left vessel: 80 mmHg, middle vessel: 130 mmHg, right vessel: 180 mmHg) to visualize the influence of blood pressure on axial stresses in a segmentally stiff aorta.  Raaz: [0046].  FIG. 7C is a schematic depiction of a finite elements model (“FEA”) showing axial stress analysis of segmental aortic stiffening in N/mm2 in which a segmentally stiff aorta without external stiffening (left) is compared to a segmentally stiff aorta that is subjected to external stiffening of the adjacent compliant segments (simulating glue treatment; right) to demonstrate axial stress reduction and homogenization induced by the interventional external stiffening. Raaz: [0047]. Using a simplified approach, the infrarenal mouse aorta was modeled as a cylindrical tube in a finite elements model (“FEA”)-based axial stress analysis of segmental aortic stiffening in which the aorta was subjected to various mechanical conditions and resulting axial (longitudinal) stress (N/mm2) was depicted as shown in FIGS. 7A-7C. More specifically, to examine the effects of segmental stiffening, a pressure of 130 mmHg (approximating systolic blood pressure) was simulated and a segment of increasing stiffness (SS) was introduced adjacent to a non-stiff segment (AS). As shown in FIG. 7A, it was found that increasing segmental stiffness progressively induced axial stress in the stiff segment extending from the segmental interface.  Raaz: [0122]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Raaz into the teaching of Kowarschik so that the stress analysis can be conveniently provided with the finite element model (FEA).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowarschik as applied to claim 1 and further in view of Irving et al. (2009/0306948).

Regarding claim 7, Kowarschik teaches the method of claim 1, wherein the simulation of the deformation of the hollow organ is carried out under the boundary condition of a minimal expenditure of energy (see 7_1 below).
While Kowarschik does not explicitly teach, Irving teaches:
(7_1). the simulation of the deformation of the hollow organ is carried out under the boundary condition of a minimal expenditure of energy (e.g., Systems and methods for simulating ballistic motion on an animated object by continuously defining rest poses of the animation object in a motion simulator. Tetrahedral finite element simulation may be used with control mechanisms that target the simulation pose towards the animation. A simulation mesh is generated for two or more animated poses based on a first simulation mesh corresponding to a first pose of the animated object. The simulation meshes of the two or more animated poses are provided to a simulator for use by the simulator such that in the absence of external force and acceleration the simulator output approximates the animated poses. Embodiments of the present invention are particularly useful for fleshy, blobby animation objects such as human characters, although the techniques can be used for other objects having different characteristics.  Irving: Abstract. In step 140, a finite element representation of the initial pose is determined. In this step, a configuration of finite elements, such as tetrahedra, is determined for an internal structure of the character to transform into from the initial pose after one or more image frames. For example, in one aspect, the surface of the initial pose of the object is diffused to the interior vertices of the mesh. This is done, in one embodiment, by solving an elliptic equation discretized on the tetrahedra using the surface of the animation object as a boundary condition. Irving: [0023] L.13-22. In step 150, a finite element representation of the target pose is determined. For example, where an animator has modified the pose, a mesh of the target pose is determined and from that, the configuration of finite elements is determined for the target pose. For example, in one aspect, the surface of the target pose of the object is diffused to the interior vertices of the mesh. This is done, in one embodiment, by solving an elliptic equation discretized on the tetrahedra using the surface of the animation object as a boundary condition.  Irving: [0023] L.25-34.  According to one embodiment, generating a simulation mesh for an animated pose based on a simulation mesh includes adjusting an energy function associated with a configuration of finite elements so that the simulation mesh is in or near a minimum energy state. Irving: [0027] L.1-5.  Therefore, the doctor may modify the planned interventional procedure accordingly by choosing a “landing zone”, e.g., a positioning of the stent graft at which the deformation energies or “restoring forces” are relatively low.  Damage to the stent graft or undesirable slipping of the stent graft may be prevented in this way.  Kowarschik: [0034] L.18-23.  Therefore, the positioning of the stent graft is determined from the finite element analysis for the minimum energy state so that undesirable slipping of the stent graft is prevented).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Irving into the teaching of Kowarschik so that the positioning of the stent graft can be determined with the finite element analysis.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowarschik as applied to claim 1 and further in view of Douthitt et al. (2017/0027683; IDS).

Regarding claim 10, Kowarschik teaches the method of claim 1, wherein, based on the 3D image dataset, an inhomogeneity that influences a flexibility of the hollow organ area-by-area is detected, and wherein, for an area of the model corresponding to the inhomogeneity, an increased stiffness value is predetermined for the simulation of the deformation compared to a remainder of the model (see 10_1 below).
While Kowarschik does not explicitly teach, Douthitt teaches:
(10_1). an inhomogeneity that influences a flexibility of the hollow organ area-by-area is detected, and wherein, for an area of the model corresponding to the inhomogeneity, an increased stiffness value is predetermined for the simulation of the deformation compared to a remainder of the model (e.g., Calcium deposits along the arterial wall of a vessel can affect the stiffness of the vessel. Additionally, other calcium deposits and/or diseased portions of the vessel can increase or decrease the stiffness of the arterial wall. Stiffness of the vessel wall is inversely related to the amount of flexibility of the vessel wall. In some embodiments, calcium deposits and/or diseased portions can be accounted for during the modification of the first digital representation pre-operatively by modeling the stiffness as a material property. For example, finite element models can be used that model the stiffness as a material property.  Douthitt: [0090]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Douthitt into the teaching of Kowarschik because the flexibility of arterial wall varies inversely with the stiffness of the vessel wall and the stiffness is affected by the amount of calcium deposits along the arterial wall of the vessel.

Regarding claim 11, the combined teaching of Kowarschik and Douthitt teaches the method of claim 10, wherein the inhomogeneity comprises a calcification (e.g., Calcium deposits along the arterial wall of a vessel can affect the stiffness of the vessel. Additionally, other calcium deposits and/or diseased portions of the vessel can increase or decrease the stiffness of the arterial wall. Stiffness of the vessel wall is inversely related to the amount of flexibility of the vessel wall.  Douthitt: [0090] L.1-6).

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a). 	NEJMvideo (Youtube video: NEJM Procedure: Deployment of an Endovascular Graft in an Abdominal Aortic Aneurysm”, Nov. 12, 2009. https://www.youtube.com/watch?v=qUpXJBoAoWI) teaches that “Aneurysm repair is a mechanical solution to the problem of progressive expansion of abdominal aortic aneurysm and the risk of rupture. Although open surgical repair, which has been the established approach, is very effective, it carries substantial risks from the extensive surgical procedure. Endovascular repair was developed to reduce the risks associated with open surgery and to provide a treatment option for patients who are not deemed to be surgical candidates.” (NEJMvideo: Description).
b).	Watermark (Youtube video: Abdominal Aortic Graft – Medical Animation by Watermark, Jan. 2, 2013. https://www.youtube.com/watch?v=QEvBHAEKKcQ) teaches that “Animations shows the deployment technique of Endurant II Stent Graft System.” (Watermark: Description)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611